Citation Nr: 1036343	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome, 
including secondary to service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1971.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service connection 
for Meniere's syndrome and granted service connection for 
diabetes mellitus and assigned a 20 percent initial disability 
rating, effective from May 4, 2006.  

In his May 2007 VA Form 9, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  However, in an April 2008 
statement, he withdrew his request for the hearing.  


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
Meniere's syndrome is related to his military service, was 
manifest within one year of his discharge, or is proximately due 
to or aggravated by the service-connected bilateral hearing loss.  

2.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  


CONCLUSIONS OF LAW

1.  Meniere's syndrome was not incurred in or aggravated by 
military service, may not be presumed to have been so incurred or 
aggravated, and is not causally related to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309(a), 3.310 (2009).  

2.  The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an August 2006 letter, issued prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection for Meniere's syndrome, on direct-incurrence 
and secondary bases.  He was advised of what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claim.  He 
was also advised of how disability ratings and effective dates 
are assigned.  

The Board notes that the Veteran's appeal of the initial rating 
assigned for the diabetes mellitus is a downstream issue, and 
additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) 
(2009); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the diabetes mellitus, 
and included a description of the rating formulas for all 
possible schedular ratings under the applicable diagnostic code.  
The appellant was thus informed of what was needed not only to 
achieve the next- higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was necessary 
to achieve a higher rating for the service-connected disability 
at issue.  The Board also observes the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on 
VCAA notice requirements in an increased rating case, was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  
Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met, and neither the Veteran nor his 
representative have pointed out any specific deficiency to be 
corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, various lay statements, and 
the Veteran's own statements.  Moreover, the VA examination 
reports are adequate, as they were predicated on a review of the 
claims file, the pertinent evidence of record, and the Veteran's 
statements, supporting rationale was provided for the opinions 
offered, and the examinations contained clinical findings 
sufficient for rating purposes.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Consequently, the Board's duty to assist has also been 
met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a Meniere's syndrome (as an 
organic disease of the nervous system) if manifest to a degree of 
10 percent or more within one year after separation from active 
duty, may be presumed to have been incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be established for disability which 
is proximately due to, the result of, or aggravated by, a 
service-connected disability.  Further, a disability which is 
aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, 38 
C.F.R. § 3.310 provides that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records do not show any treatment 
for Meniere's syndrome.  Upon separation examination in January 
1971, the Veteran did not report any dizziness or tinnitus, and 
he was not diagnosed with Meniere's syndrome.  

The current medical records show that the Veteran has been 
diagnosed with Meniere's syndrome; however, these records are 
dated more than 30 years after the Veteran's separation from 
service.  Moreover, the Veteran has not submitted any medical 
evidence positing a relationship between his Meniere's syndrome 
and his military service.  In the absence of clinical findings of 
the disease during a period of service, or within one year of 
discharge from service, or competent evidence relating the 
condition to service, the Board concludes that service connection 
on a direct or presumptive basis must be denied.  In this regard, 
the Board observes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With regard to the issue of whether the Veteran's Meniere's 
syndrome is caused or aggravated by his service-connected 
bilateral hearing loss, the Board observes that tinnitus and 
hearing loss are two components of Meniere's syndrome and the 
Veteran has already established service connection for both of 
these disabilities.  Upon VA examination in October 2006, the 
examiner concluded that the Veteran's complaints of dizziness and 
vertigo were not likely secondary to Meniere's syndrome.  
Moreover, the medical records do not establish that the Veteran's 
hearing loss caused or aggravates his Meniere's syndrome, or 
otherwise made it difficult to treat the disease.  Consequently, 
the Board finds that service connection may also not be granted 
on a secondary basis.  See 38 C.F.R. § 3.310.  Hence, service 
connection for Meniere's syndrome, including secondary to 
service-connected disability, must be denied.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
appeal arises from the initially assigned rating for a 
disability, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran's diabetes mellitus is currently assigned a 20 
percent initial rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).  

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran is taking 
an oral hypoglycemic agent and is on a restricted diet.  However, 
despite the Veteran's assertions to the contrary, there is no 
evidence that there are specific restrictions or regulation of 
his activities because of his diabetes mellitus.  In this regard, 
upon VA examination in October 2006, the examiner stated that the 
Veteran was not restricted in his ability to perform strenuous 
activity.  Upon VA examination in February 2008, the physician 
remarked that "there are no physician prescribed restrictions on 
strenuous activity to prevent hypoglycemic reactions."  

Consequently, the Board finds that the Veteran's increased rating 
claim must be denied.  There is no medical evidence showing that 
the Veteran's diabetes mellitus requires regulation of 
activities, as that term is defined in the applicable regulation, 
at any time during the rating period.  The Board also notes that 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a diabetic 
care provider, have not been demonstrated in the clinical 
records.  Accordingly, the Board concludes that his symptoms more 
closely approximate the criteria for the currently assigned 
20 percent evaluation.  Hence, the claim for an increased rating 
must be denied.  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for erectile 
dysfunction; and the Veteran is receiving special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of loss of 
use of a creative organ.  He has been diagnosed with cataracts 
due to diabetes mellitus, but his vision is not currently 
impaired and he has not had the cataracts removed.  Moreover, he 
has not been found to have diabetic retinopathy.  Finally, VA 
examinations have shown that the diagnosed carpal tunnel syndrome 
and hypertension are not related to or aggravated by the 
Veteran's diabetes mellitus.  

In short, the Board finds that the evidence demonstrates symptoms 
consistent with a 20 percent rating, and the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
diabetes mellitus.  In reaching the conclusion above, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Meniere's syndrome, including secondary to 
service-connected bilateral hearing loss, is denied.

An initial rating in excess of 20 percent for diabetes mellitus 
is denied during the entire appeal period.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


